In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-12-00529-CR


                     JUAN ANTONIO MARISCAL, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 110th District Court
                                  Floyd County, Texas
               Trial Court No. 4465, Honorable William P. Smith, Presiding

                                    April 17, 2014

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Juan Antonio Mariscal appeals from the judgment revoking his

community supervision and sentencing him to six years’ confinement in prison.


      According to the terms of a plea bargain agreement, on March 24, 2011,

appellant plead guilty to driving while intoxicated, enhanced, and was sentenced to six

years’ confinement in prison probated to four years’ community supervision. 1 On July


      1
        See TEX. PENAL CODE ANN. §§ 49.04 & 49.09(b)(2) (West Supp. 2013) (defining
offense and level of enhancement). As enhanced, the offense is a third degree felony
14, 2012, appellant was arrested and charged with driving while intoxicated. A blood

sample analysis revealed a blood alcohol level of 0.185 grams of alcohol per 100

milliliters of blood.


       On September 6, 2012, the State moved to revoke appellant’s community

supervision, alleging seven grounds. At the hearing on the motion, appellant plead true

to all but one ground for revocation. After receiving evidence, the trial court revoked

appellant’s community supervision and sentenced him as noted.


       A motion for new trial was apparently overruled by operation of law and this

appeal followed. Appellant’s retained appellate counsel was allowed to withdraw from

representation after he asserted in a motion filed under appellate rule 6.5 that the case

presented no non-frivolous grounds for appeal.


       Appellant retained replacement counsel who subsequently filed a motion to

withdraw and an Anders2 brief asserting the case presented no non-frivolous grounds.

We granted replacement counsel’s motion to withdraw and afforded appellant the

opportunity to respond to replacement counsel’s brief, either through new counsel or pro

se. Appellant filed no response and has not otherwise communicated with the court.


       In his brief, replacement counsel states he reviewed the record and found no

non-frivolous ground for appeal. The brief discusses the procedural history of the case

as well as the proceedings at the revocation hearing. Counsel also briefly discusses

_______________________
punishable by imprisonment for any term of not more than ten years or less than 2
years and a fine not to exceed $10,000. TEX. PENAL CODE ANN. § 12.34 (West 2011).
       2
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967).

                                             2
potential appellate issues but concludes none have merit. Counsel indicates that he

served appellant with a copy of the motion to withdraw. Johnson v. State, 885 S.W.2d
641, 645 (Tex. App.—Waco 1994, pet. refused).


      “The procedural safeguards of Anders and its progeny do not apply to retained

attorneys and we do not have the same supervisory role in guaranteeing the attorney’s

representation.” Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.—Houston [14th Dist.]

2000, no pet.) (citing Oldham v. State, 894 S.W.2d 561, 562 (Tex. App.—Waco 1995,

order)). “This is so because by securing retained counsel, the appellant has received all

that Anders was designed to ensure.” Lopez v. State, 283 S.W.3d 479, 480 (Tex.

App.—Texarkana 2009, no pet.). Rather, when retained counsel concludes an appeal

lacks merit, counsel has the obligation to inform the client of this conclusion and refuse

to prosecute the appeal. Mays v. State, 904 S.W.2d 920, 923 n.1 (Tex. App.—Fort

Worth 1995, no pet.) (citing Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco

1994, no pet.) and McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 437,

108 S. Ct. 1895, 1901, 100 L. Ed. 2d 440, 452 (1988)). Retained counsel is not required

to support a motion to withdraw with an Anders brief.


      While Anders is inapplicable here, we have nevertheless conducted an

independent review of the appellate record to determine whether the representation

regarding the frivolousness of the appeal was accurate.       See generally Lopez, 283
S.W.3d at 481; Torres v. State, 271 S.W.3d 872, 874 (Tex. App.—Amarillo 2008, no

pet.). We have found no error arguably warranting reversal.




                                            3
      Accordingly, we affirm the judgment of the trial court.




                                                James T. Campbell
                                                   Justice


Do not publish.




                                            4